05/15/2020



                                                                                            Case Number: DA 20-0231




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 20-0231

IN RE THE MARRIAGE OF:

MEGHAN FENOGLIO,

             Petitioner and Appellee,
                                                                SECOND
                                                      ORDER OF MEDIATOR APPOINTMENT
      and

WILLIAM FENOGLIO,

             Respondent and Appellant.

         On May 14, 2020 Nels Swandal was appointed Mediator in this matter. He has
since declined appointment due to a conflict of interest. His appointment is rescinded.
         IT IS ORDERED THAT Daniel B. Bidegaray, whose name appears next on the
list of attorneys desiring appointment as mediators for Domestic Relations appeals which
is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
         IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
         A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
         DATED this May 15, 2020.




                                           Bowen Greenwood, Clerk of the Supreme Court

c:     William Fenoglio, Jami L. Rebsom, William Nels Swandal, Daniel B. Bidegaray